Citation Nr: 1624519	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the residuals of a puncture wound of the right foot, to include Morton's neuroma and right ankle pain. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for Morton's neuroma and right ankle pain.

In January 2011, the Veteran requested a hearing before a Veterans Law Judge, but that request was withdrawn in writing in September 2011.  No other request for a hearing remains pending. 

In July 2015, the Board remanded the current issue for further evidentiary development.  The case is once again before the Board.


FINDING OF FACT

The Veteran does not have currently diagnosed residuals of the right foot puncture wound sustained in active service.  His Morton's neuroma of the right foot, status post surgical removal, and related ankle sprains, developed many years after his separation from service and are not related to his service or to any incident therein, including the puncture wound.


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of a puncture wound of the right foot have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by an April 2009 letter.  The case was last readjudicated in March 2016.  The Board finds that the Veteran has received notice compliant with the VCAA.  

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are post-service VA and private treatment records and lay statements.  
  
Additionally, the Veteran was afforded VA examinations.  The October 2015 examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that the actions requested in the prior remand have been undertaken to the extent possible.  A VA examination was conducted in October 2015 and an opinion obtained.  Additionally, by a letter dated in October 2015 the Agency of Original Jurisdiction asked the Veteran to provide releases for his private treating physician Dr. K. and for certified medical assistant, J. S. as well as releases for medical records from the Board of Trustees Firemen's Pension Fund, the F. W. Fire Department, and the F. W. Police Department.  The Veteran subsequently provided releases for Dr. K. and for the F. W. Fire Department.  Additional records from Dr. K. were obtained, and faxed correspondence from the F. W. Fire Department received in November 2015 indicated that no records could be found.  To the extent that the Veteran did not respond to some of the record requests, the Court of Appeals for Veterans Claims has recognized the Veteran's role in obtaining relevant evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Veteran contends that as a result of suffering a puncture wound in his right foot during service he developed a Morton's neuroma which subsequently led to chronic ankle sprains.  Specifically, the Veteran points to an August 1966 STR documenting a puncture wound from a nail in the right foot.  He asserts that a neuroma arose from this wound, and he was treated in January 1968 at Clark Air Force Base for a neuroma which had developed in the same spot on his right foot as the puncture wound.  During Vet Center treatment in June 2010, the Veteran stated that although the pertinent treatment record from January 1968 documents a nodule in the tendon of his right thumb, this notation was in error; it was, in fact, a nodule in his right foot that was treated.  However, in October 2015, the Veteran reported that he was treated for his right foot and his right hand in January 1968, but the treatment record for his foot was not properly entered.  The neuroma continued to cause pain after separation from service, leading to right ankle sprains.  In approximately 1986, reconstructive surgery was performed on the ankle and the neuroma was surgically removed.  The reconstructive procedure was complicated by an infection, and the Veteran has since suffered from stabbing pain in his ankle.  In lay statements, the Veteran's friends L. C. and K. S. and his wife report that the Veteran suffers from significant right ankle and right leg pain. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with a chronic sprain of the right ankle with ligament injury. Accordingly, the first criterion for establishing service connection has been met.  The outcome of the case turns then on whether this condition is related to service.

The service treatment records reflect that the Veteran was treated for a puncture wound in the right foot in August 1966.  The wound was cleaned and a sterile dressing was applied.  In January 1968, the Veteran was treated for a "palpable nodule in [the] tendon at [the] right 1st PIP (proximal interphalangeal joint) with tenderness and pain on motion.  No trauma."  The February 1969 separation examination reported a normal evaluation of the Veteran's feet and lower extremities, and the Veteran denied foot trouble on the accompanying medical history report.  On that report, the Veteran stated that he had mumps and whooping cough during childhood, was treated for gonorrhea in 1966 and denied all other significant medical or surgical history.    

A December 2008 private treatment record noted a past surgical history of ankle reconstruction.

In a March 2009 letter, Dr. K. stated that the Veteran had a puncture wound which resulted in a nodule which formed between his toes, causing gait difficulty and suffered several right ankle sprains, resulting in surgery.  The surgery was complicated by cellulitis which caused neuropathy, placing him on workplace disability.  Dr. K. stated that the Veteran's puncture wound "as I understand, occurred when he was in the service."  

The Veteran was first afforded a VA examination in connection with his claim in August 2009.  At the examination, the Veteran reported that he suffered a puncture wound from a nail in his right foot in August 1966.  The wound was cleaned and dressed, and the Veteran stated that the wound healed completely.  In 1968, he was seen for occasional pain at the place of the puncture wound.  After separation he underwent surgeries to repair the lateral ligament of his right ankle and to remove the neuroma in 1986.  An infection occurred after the ankle surgery, and the Veteran currently suffers from chronic pain in the right ankle joint.  The examiner noted surgical scars on the right ankle and on the right foot between the distal third and fourth metatarsal bones.  He diagnosed a Morton's neuroma post-surgical removal, and chronic sprain of the right ankle with ligament injury, status post reconstructive surgery.  The examiner opined that it was unlikely that the in-service puncture wound could cause a Morton's neuroma after 20 years.

In December 2009, certified medical assistant J. S. reported that the Veteran's range of motion in his right ankle and foot is considerably limited.  He added that he would have no reason to dispute Dr. K.'s March 2009 conclusion that it would be valid to say that the Veteran's present condition could be from his service-connected puncture wound.  

The Veteran was afforded another VA examination in October 2015.  The Veteran repeated his earlier account that his wound healed after being treated in August 1966.  He stated that he had a nodule in his toes and began to sprain his ankle in 1972.  Since his surgeries to remove the neuroma and reconstruct the ankle, he has had pain when walking causing him to limp on the right foot.  The examiner opined that it was unlikely that the Veteran's Morton's neuroma or right ankle pain had their onset during or were caused by service.  The examiner noted the Veteran's report that the puncture wound was not complicated by infection, and that the STRs documented a healed puncture wound but no evidence of a neuroma. 

After review of the record, the Board finds that service connection for the residuals of a puncture wound of the right foot, to include Morton's neuroma and right ankle pain, is not warranted.  

The Board finds that the negative opinion of the October 2015 VA examiner, provided after examining the Veteran and reviewing the claims file, is highly probative as it reflects consideration of all relevant facts.  The examiner provided a detailed rationale for the conclusion reached.  His conclusion is supported by the medical evidence of record, which includes the Veteran's report that his August 1966 puncture wound completely healed, and the Veteran's STRs which do not reflect complaints of a neuroma or ankle or foot problems, and include the January 1968 record of treatment for a thumb nodule rather than a foot nodule.  See Nieves-Rodriguez, 22 Vet. App. at 303-304 (in determining the probative value to be assigned to a medical opinion, the Board must consider . . .whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case . . . whether the medical expert provided a fully articulated opinion . . . whether the opinion is supported by a reasoned analysis.).   

By contrast, to the extent that Dr. K. and J. S. offered an opinion that the Veteran developed a neuroma and/or ankle pain as a result of the in-service puncture wound, there is no indication that those clinicians reviewed the claims file, or otherwise became familiar with the pertinent facts of the case.  Rather, Dr. K.'s statement that "he understand[s]" that the puncture wound occurred during service indicates that he did not conduct an independent review of the Veteran's medical history.  Nor was Dr. K.'s opinion fully articulated or supported by a reasoned analysis.  To the contrary, his opinion only contains the conclusory statement that the puncture wound resulted in a nodule.  J. S. does not offer further rationale, simply stating that he would have no reason to dispute Dr. K.'s statement.  Therefore, the Board affords the private medical opinions little weight in comparison to the opinion of the October 2015 VA examiner.  See Nieves-Rodriguez, supra. 

Concerning the Veteran's contention that he developed a neuroma and/or ankle pain following the August 1966 healed puncture wound, the Board notes that the Veteran denied foot trouble on his report of medical history for separation but reported other conditions.  Furthermore, no neuroma or ankle pain was reported following the puncture wound, and no disability of the feet or lower extremities was found on separation examination.  While the Veteran contends that he was treated for a right foot nodule rather than, or alternatively in addition to, a right thumb nodule in January 1968, the Board finds that the notation of the PIP joint makes it significantly more likely that treatment was rendered on the thumb.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Board finds the service treatment records and the report of medical history at separation denying foot problems to be significantly more probative as to his health status in service than the Veteran's current recollections being provided 40 years after discharge from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

Importantly, in making such a finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, the Veteran may simply be mistaken in his recollections due to the fallibility of human memory for events the occurred decades ago.  This is consistent with the law's view of memory in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). (cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)).

The Board acknowledges the Veteran's belief that his right foot and ankle conditions, to include Morton's neuromas, are related to service.  However, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion on the cause of such conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of foot and ankle conditions, 
and specifically, the relationship between a puncture wound and the subsequent onset of a neuroma, is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his residuals of his right foot puncture wound is not competent medical evidence.  The Board finds the opinion of the October 2015 VA examiner to be significantly more probative than the Veteran's lay assertions.

Finally, the Board acknowledges the statements submitted by friends L. C. and K. S. and from the Veteran's wife stating that the Veteran suffers from significant right ankle and right leg pain.  However, these statements relate to the current disability element of the Veteran's claim for service connection; they do not establish a nexus between the Veteran's residuals of a right foot puncture wound and service.  Thus, they are of little or no probative value.  However, to the extent the statements do provide evidence of a nexus between residuals of a puncture wound and service, the Board finds that these lay individuals have not shown that they have training sufficient to render the necessary etiology opinions, and again affords the opinion of the October 2015 VA examiner much greater weight.  See Jandreau, supra.  

In short, the probative and persuasive evidence establishes that the residuals of a puncture wound of the right foot, to include Morton's neuroma and right ankle pain are not related to service or to any event of service.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for the residuals of a puncture wound of the right foot, to include Morton's neuroma and right ankle pain, is denied. 




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


